MEMORANDUM**
Salvador Andrew Estrada, a federal prisoner, appeals pro se the district court’s summary judgment for prison officials in his action alleging excessive force and deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Anthony v. Dowdle, 853 F.2d 741, 742 (9th Cir.1988), we affirm.
The district court properly granted summary judgment on Estrada’s excessive force claim because Estrada did not complain to the medical technicians of any injuries following the altercation with the prison officials, and the objective medical findings indicated that he had only superficial abrasions on his knees that did not require medical treatment. See White v. Roper, 901 F.2d 1501, 1507 (9th Cir.1990); cf. Hudson v. McMillian, 503 U.S. 1, 7-9, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992) (holding that the absence of a serious injury is relevant to determining whether excessive force was applied).
Similarly, the district court properly granted summary judgment on Estrada’s deliberate indifference claim because the record shows that medical technicians evaluated Estrada immediately after the altercation and determined that he sus-tamed only superficial abrasions on his knees, for which no treatment was required. Furthermore, medical technicians continued to evaluate Estrada for 48 hours following the altercation, during which time he complained only of conjunctivitis, for which he was treated, but not any injuries resulting from the altercation. See Anthony, 853 F.2d at 743.
We grant Estrada’s “Motion for Extension of Time to Set Forth Reasons for Oral Argument,” and order the clerk to file his response to the screening letter. We deny Estrada’s request for appointment of counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.